NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



LISA CHRISTOPOLUS,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                Case No. 2D14-1901
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed November 6, 2015.

Appeal from the Circuit Court for Charlotte
County; Amy Hawthorne, Judge.

Howard L. Dimmig, II, Public Defender, and
Dane K. Chase, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed. See Williams v. State, 125 So. 3d 879, 880 (Fla. 4th DCA

2013), review granted, No. SC13–1080 (Fla. July 16, 2013).


CASANUEVA, KHOUZAM, and BLACK, JJ., Concur.